Exhibit 10.1

 

METHODE ELECTRONICS, INC.

2010 STOCK PLAN

 

PERFORMANCE BASED RESTRICTED STOCK

FORM AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Award Agreement”), effective as of
November 8, 2010 (the “Award Date”), is entered into by and between Methode
Electronics, Inc., a Delaware corporation (the “Company”) and
                           (the “Grantee”).

 

WHEREAS, the Company desires to reward Grantee for his services to the Company
and to encourage him to continue to work for the benefit of the Company in a
manner that will benefit all Company shareholders.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company agrees to deliver to Grantee
Restricted Stock of the Company (the “Restricted Shares”) under the Methode
Electronics, Inc. 2010 Stock Plan (the “Plan”) on the terms and conditions set
forth herein.

 

1.             General.  This Award Agreement and the Restricted Stock awarded
herein are subject to all of the provisions of the Plan applicable to Restricted
Stock. Unless otherwise provided herein, the Plan provisions are incorporated by
reference and made a part hereof to the same extent as if set forth in their
entirety herein and unless the context otherwise requires, capitalized terms
used herein shall have the same meanings as in the Plan.  Grantee hereby
acknowledges receipt of a true copy of the Plan and has read the Plan and fully
understands its content.  In the event of any conflict between the terms of this
Award Agreement and the terms of the Plan, the terms of the Plan shall control.

 

2.             Grant.  The Company hereby grants to Grantee a total of
[              ] Restricted Shares (the “Award”).  This Award is intended to be
a “162(m) Award” within the meaning of Section 6 of the Plan.

 

3.             Vesting.  The Restricted Shares shall vest as follows, subject to
the Grantee’s continued employment or service with the Company or a Subsidiary
or Affiliate. Any Restricted Shares that do not vest pursuant to this Section 3
shall be forfeited to the Company immediately upon termination of the
Measurement Period or, except as provided in Section 3(d) below, termination of
the Grantee’s employment with the Company and all of its Subsidiaries and
Affiliates.  To the extent the Restricted shares vest pursuant to
Section 3(d) below, such Restricted Shares shall not be eligible for vesting
pursuant to Section 3(b) or Section 3(c).  Any fractional shares created by the
vesting calculations described below will be rounded down to a whole share
number; no fractional shares will be delivered pursuant to this Award.

 

1

--------------------------------------------------------------------------------


 

(a)                                  Measurement Period and Vesting Date.  The
“Measurement Period” is the fiscal year of the Company ending on or about May 2,
2015.  The “Vesting Date” shall be the last day of the Measurement Period.  The
“Award Period” is the period between the date of this Award Agreement and the
Vesting Date.

 

(b)                                 Amount of Restricted Shares that Vest. 
Except to the extent provided in Section 3(c) or 3(d), the vesting of the
Restricted Shares will be based on the Company’s internal enterprise value at
the end of the Measurement Period (“Internal Enterprise Value”) subject to the
Grantee’s continued employment with the Company or a Subsidiary or Affiliate to
the end of such Measurement Period, and provided that a Change of Control has
not occurred before the end of the Measurement Period.  For this
purpose, Internal Enterprise Value shall equal (1) the product of (i) the EBITDA
for the recently completed fiscal year and (ii) the “Historic Multiple of
EBITDA” which is set forth on Exhibit A hereto, (2) plus cash and short-term
investments on hand at the end of the Measurement Period, (3) less debt and
preferred stock at the end of the Measurement Period, and (4) adjusted for
equity issuances during the Award Period in connection with acquisitions or
capital raising initiatives.  For this purpose, (A) EBITDA means the Company’s
earnings before interest, taxes, depreciation and amortization; (B) in
calculating cash on hand at the end of the Measurement Period, pro forma
adjustments will be made in order to provide for a quarterly cash dividend
payment of seven cents ($0.07) per share during the Award Period (regardless of
the actual amount of dividends paid during the Award Period); and (C) any and
all transaction costs and expenses (out of pocket) and earnings with respect to
an acquisition undertaken pursuant to an acquisition agreement executed after
October 31, 2013 will be excluded from the calculation of internal enterprise
value. The threshold and target levels of performance (the “Threshold Internal
Enterprise Value” and the “Target Internal Enterprise Value,”  respectively) are
set forth on Exhibit A, attached hereto.  Exhibit B attached hereto sets forth
the formula for calculating the vesting percentages based on the Measurement
Period internal enterprise value achieved.  Pursuant to Exhibit B, the number of
Restricted Shares that will vest under this Award shall be determined by
multiplying the number of Restricted Shares described in Section 2 above by a
fraction, the numerator of which shall equal (i) the Internal Enterprise Value
as of the Vesting Date minus (ii) the Threshold Internal Enterprise Value, and
the denominator of which shall equal (a) the Target Internal Enterprise Value
minus (b) the Threshold Internal Enterprise Value.  If the level of performance
achieved is less than or equal to the Threshold Internal Enterprise Value, then
no Restricted Shares shall vest pursuant to this Section 3.3(b).  For the
avoidance of doubt, if the Grantee experiences a termination of employment or a
Change of Control occurs, in either case, prior to the end of the Measurement
Period, no vesting shall

 

2

--------------------------------------------------------------------------------


 

occur under this Section 3(b).

 

(c)                                  Termination of Employment Prior to the
Vesting Date.  Notwithstanding the provisions of Section 3(b), the Restricted
Shares granted hereunder shall vest, in an amount determined according to the
calculation set forth below, if the Grantee’s employment with the Company and
all of its Subsidiaries and Affiliates is terminated prior to the Vesting Date
due to: (i) retirement on or after Grantee’s sixty-fifth birthday;
(ii) retirement on or after Grantee’s fifty-fifth birthday with consent of the
Company; (iii) retirement at any age on account of total and permanent
disability as determined by the Company; or (iv) death.  In such event, on the
Vesting Date, Grantee shall vest in the number of Restricted Shares equal to the
number of Restricted Shares described in Section 2 above multiplied by (1) a
fraction, the numerator of which shall equal (A) the Internal Enterprise Value
as of the Vesting Date minus (B) the Threshold Internal Enterprise Value, and
the denominator of which shall equal (C) the Target Internal Enterprise Value
minus (D) the Threshold Internal Enterprise Value and multiplied by (2) a
fraction, the numerator of which shall be the number of fiscal months elapsed
between the Award Date and the date of termination of employment (rounded up to
the nearest whole month) and the denominator of which shall be fifty-four and a
half (54.5).  If the level of performance achieved is less than or equal to the
Threshold Internal Enterprise Value, then no Restricted Shares shall vest
pursuant to this Section 3.3(c).

 

(d)                                 Change of Control.  Notwithstanding the
provisions of Section 3(b), the Restricted Shares granted hereunder shall vest,
in an amount determined according to the calculation set forth below, upon a
Change of Control occurring prior to the end of the Measurement Period, subject
to: (i) the Grantee’s continued employment with the Company or a Subsidiary or
Affiliate through the date immediately preceding the effective date of such
Change of Control; or (ii) the Grantee’s termination of employment by the
Company without “Good Cause” or Grantee’s voluntary termination of such
employment with “Good Reason” during the period beginning on the date an
agreement is entered into by the Company with respect to a merger or other
business combination of the Company, which would constitute a Change of Control,
and the effective time of such merger or other business combination of the
Company.  In such event, the vesting of the Restricted Shares will be based on
the Company’s external enterprise value as of the date of the Change of Control
(the “External Enterprise Value”).  For this purpose, External Enterprise Value
shall equal the fair market value of the Company as determined by the bona fide
offer for the purchase of the Company’s Common Stock outstanding (including any
stock equivalents convertible to common stock) causing the Change of Control,
and the terms “Good Cause” and “Good Reason” shall have the meanings set forth
in the Change in Control

 

3

--------------------------------------------------------------------------------


 

Agreement dated as of                        between the Company and the
Grantee, as the same may be amended from time to time (the “Change in Control
Agreement”).  In the event of a Change of Control, the threshold and target
levels of performance (the “Threshold External Enterprise Value” and the “Target
External Enterprise Value,” respectively) are set forth on Exhibit C, attached
hereto.  Exhibit D attached hereto sets forth the formula for calculating the
vesting percentages based on the actual External Enterprise Value achieved. 
Pursuant to Exhibit D, in the event of a Change of Control, the number of
Restricted Shares that will vest under this Award shall be determined by
multiplying the number of Restricted Shares described in Section 2 above by a
fraction, the numerator of which shall equal (i) the actual External Enterprise
Value minus (ii) the Threshold External Enterprise Value, and the denominator of
which shall equal (a) the Target External Enterprise Value minus (b) the
Threshold External Enterprise Value.  If the level of performance achieved is
less than or equal to the Threshold External Enterprise Value then no Restricted
Shares shall vest pursuant to this Section 3.3(d).     Any portion of this Award
that does not vest upon a Change of Control pursuant to this Section 3(d) shall
be immediately forfeited upon a Change of Control.

 

Grantee agrees, as a condition of this Award, to make acceptable arrangements to
pay any withholding or other taxes that may be due as a result of the vesting of
the Restricted Shares acquired under this Award.  In the event that the Company
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the vesting of shares arising from this Award, the
Company shall have the right to require such payments from Grantee, or withhold
such amounts from other payments due Grantee from the Company or any Subsidiary
or Affiliate.

 

4.             Forfeiture.  If at any time any of the following events occur:
(i) Grantee is convicted of a felony; (ii) Grantee commits any act or acts of
personal dishonesty intended to result in substantial personal enrichment to
Grantee to the detriment of the Company; or (iii) repeated violations of
Grantee’s responsibilities which are demonstrably willful and deliberate,
provided that such violations have continued more than ten days after the
Company or the Board of Directors of the Company has given written notice of
such violations, then the unvested Restricted Shares shall be forfeited to the
Company effective as of the date on which the Grantee entered into such
activity, unless terminated sooner by operation of another term or condition of
this Award Agreement or the Plan.

 

5.             Additional Delivery.  Within 2 ½ months of the date the
Restricted Shares have vested pursuant to Section 3 of this Award Agreement, the
Company shall pay to the Grantee an amount equal to the aggregate per share cash
dividends with respect to all cash dividend record dates that fall between the
Award Date and the date the unrestricted shares are registered with the
Company’s transfer agent in the name of the Grantee, multiplied by the number of
Restricted

 

4

--------------------------------------------------------------------------------


 

Shares that vest pursuant to this Award Agreement (without interest).  The
Company may withhold from any payment that it is required to make under this
Award Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state or local law due in connection with this
Award or the payment described in this Section 5.  No dividends shall be paid to
the Grantee with respect to any Restricted Shares that are forfeited by the
Grantee.

 

6.             Restrictions.  None of the Restricted Shares may be sold,
transferred, pledged, hypothecated or otherwise encumbered or disposed of until
they have vested in accordance with the terms of this Award Agreement.  Any
Restricted Shares that are not vested shall be forfeited to the Company
immediately upon termination of the Grantee’s employment with the Company and
all of its Subsidiaries and Affiliates or upon the expiration of this Award
Agreement.

 

7.             Stock Delivery.  Within ten (10) days of the date of this Award
Agreement, the Company will cause the Restricted Shares to be issued in the
Grantee’s name either by book-entry registration or issuance of a stock
certificate.  While the Restricted Shares remain forfeitable, the Company will
cause an appropriate stop-transfer order to be issued and to remain in effect
with respect to the Restricted Shares. Any stock certificate evidencing any
Restricted Shares shall contain such legends and stock transfer instructions or
limitations as may be determined or authorized by the Committee in its sole
discretion; and the Company may, in its sole discretion, retain custody of any
such certificate throughout the period during which any restrictions are in
effect and require that the Grantee tender to the Company a stock power duly
executed in blank relating thereto as a condition to issuing any such
certificate.

 

8.             Rights as Stockholder.  The Grantee shall have no rights as a
stockholder with respect to any Restricted Shares until the Restricted Shares
are issued in Grantee’s name either by book-entry registration or issuance of a
stock certificate.  Once the Restricted Shares are issued in Grantee’s name, the
Grantee shall be entitled to all rights associated with ownership of the
Restricted Shares, except that the Grantee shall not be entitled to receive any
dividends (cash or stock) with respect to the Restricted Shares until such time
as the restrictions lapse in accordance with the terms of this Award Agreement.

 

9.             Construction.  This Award Agreement is subject to the terms of
the Plan and shall be construed in accordance therewith.  All capitalized and
undefined terms herein are subject to the definitions contained in the Plan. 
The construction and operation of this Award Agreement are governed by the laws
of the State of Illinois without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court for the
Eastern Division of the Northern District of Illinois.

 

5

--------------------------------------------------------------------------------


 

10.           Severability.  In the event that any provision or portion of this
Award Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of this Award Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

11.           Dispute Resolution.  The parties initially shall attempt to
resolve by direct negotiation any dispute, controversy or claim arising out of
or relating to this Award Agreement or its breach or interpretation (each, a
“Dispute”). For purposes of this negotiation, the Company shall be represented
by one or more of its independent directors appointed by the Board of Directors.
If the parties are unable to resolve the Dispute by direct negotiation within 30
days after written notice by one party to the other of the Dispute, the Dispute
shall be settled by submission by either party of the Dispute to binding
arbitration in Chicago, Illinois (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect.  The arbitrator will be an attorney licensed to
practice law in the State of Illinois.  The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof.  Except as set forth below, each party shall pay:  the fees of his or
its attorneys; the expenses of his or its witnesses; and all other expenses
connected with presenting his or its case.  Except as set forth below, the costs
of the arbitration, including the cost of any record or transcripts of the
arbitration hearing, administrative fees, the fees of the arbitrator, and all
other fees and costs shall be borne equally by the parties.  In the event of a
Dispute following or in connection with a Change of Control, the Company shall
pay the fees of the arbitrator as well as the cost of any record or transcripts
of the arbitration hearing and other administrative fees and costs.  In all
Disputes, the arbitrator will have discretion to make an award of fees, costs
and expenses to the prevailing party.

 

12.           Section 409A Compliance.  It is the intention of the Company and
the Grantee that the Restricted Shares and other benefits awarded under this
Award Agreement shall be exempt from the requirements of Section 409A of the
Code and its implementing regulations (“Section 409A”) and shall be interpreted
in a manner consistent with this intention.  In the event that the Company or
the Grantee reasonably determines that any award under this Award Agreement may
be subject to Section 409A, the Company and Grantee shall work together to adopt
such amendments to this Award Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effective to the
extent allowed under applicable laws), or take any other commercially reasonable
actions necessary or appropriate to cause the Restricted Shares and other
benefits awarded under this Award Agreement to (i) be exempt from Section 409A,
or (ii) otherwise comply with the requirements of Section 409A.

 

13.           No Retention Rights.  Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment or services by the
Company or its Subsidiaries

 

6

--------------------------------------------------------------------------------


 

or Affiliates, or interfere with the right of the Company or its Subsidiaries or
Affiliates to terminate at any time the employment or service of the Grantee.

 

14.           Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.           Entire Agreement; Clawback Policy.  This Award Agreement
supersedes and cancels all prior written or oral agreements and understandings
relating to the terms of this Award Agreement.  This Award Agreement and the
Restricted Shares granted hereunder are subject to any Company Clawback Policy
in effect as of the date of this Award Agreement or as subsequently amended,
modified or replaced and the terms of the Change in Control Agreement, as
amended.

 

[Signature Page to Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Award Agreement as of the day and year first above written.

 

 

METHODE ELECTRONICS, INC.

 

By:

 

 

 

Paul G. Shelton

 

Its:

Chairman, Compensation Committee

 

 

Please indicate your acceptance of the terms and conditions of this Award
Agreement by signing in the space provided below and returning a signed copy of
this Award Agreement to the Company.  IF A FULLY EXECUTED COPY OF THIS AWARD
AGREEMENT HAS NOT BEEN RECEIVED BY THE COMPANY BY NOVEMBER 30, 2010, THE AWARD
UNDER THIS AWARD AGREEMENT SHALL BE CANCELLED.

 

BY SIGNING BELOW, YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE RECEIVED A COPY OF THE
PLAN AND ARE FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, INCLUDING THE TERMS
AND PROVISIONS OF THIS AWARD AGREEMENT.  YOU HAVE REVIEWED THE PLAN AND THIS
AWARD AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE
OF COUNSEL PRIOR TO EXECUTING THIS AWARD AGREEMENT AND FULLY UNDERSTAND ALL
PROVISIONS OF THIS AWARD AGREEMENT.  FINALLY, YOU HEREBY AGREE TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Award Agreement and the Plan as they pertain hereto.

 

GRANTEE

 

 

 

[                                      ]

 

 

8

--------------------------------------------------------------------------------